DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  The phrase “the motion of the device” does not match the “movement of the device” terminology in claim 19. It is assumed claim 24 was intended to be amended in the same way claim 23 was amended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-21, 23, 24, 28-30, 33-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Melkote Krishnaprasad (U.S. Publication 2019/0333263) in view of Liang (U.S. Publication 2017/0091906). 

As to claim 19, Melkote Krishnaprasad discloses a method comprising: 
at a device including one or more processors, non-transitory memory, and a display (fig. 2, element 54; p. 11, sections 0099-0101): 
obtaining an image of a scene; displaying, on the display, the image of the scene at a first time (p. 2, sections 0023-0024; an imaging system generates an image which is obtained and displayed at a head mounted display); 
generating an extrapolated image by transforming, using the one or more processors, the image of the scene based on movement of the device (p. 3, section 0029; p. 8, section 0075; p. 9, sections 0082-0085; based on movement of the head and associated device, motion of objects in the scene is extrapolated and the associated data is used to transform an existing frame to a new frame using warping), wherein the extrapolated image includes a first area including a first plurality of pixels having respective first pixel values based on a single depth (p. 3, section 0029; p. 4, section 0042-p. 5, section 0045; pixel values are generated for a region of interest in a rendered frame based on a single depth approximation).
and displaying, on the display, the extrapolated image at a second time after the first time (p. 4, section 0042-p. 5, section 0045; after extrapolation, the output is rendered for display at the one or more displays).
Melkote Krishnaprasad does not disclose, but Liang does disclose a second area including a second plurality of pixels having respective second pixel values based on a plurality of depths (fig. 17; p. 6, section 0103; p. 9, sections 0146-0147; the second area of varying blurred depths surrounds the first focus depth area, which corresponds to a single depth at least in some embodiments). The motivation for this is to reproduce enhanced depth of field images (p. 5, section 0088). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Melkote Krishnaprasad to have a second area including a second plurality of pixels having respective second pixel values based on a plurality of depths in order to reproduce enhanced depth of field images as taught by Liang.

As to claim 20, Melkote Krishnaprasad discloses wherein transforming the image of the scene based on the movement of the device includes obtaining motion data indicative of a translation and/or a rotation of the device and transforming the image of the scene based on the motion data (p. 2, section 0025-p. 3, section 0027; p. 3, section 0029; p. 4, section 0041-p. 5, section 0042; p. 5, section 0044; sensors track rotation and translation of a user’s head wearing a display device during a span of time, which is used to transform the image from a first time to second time accordingly). 

As to claim 21, Melkote Krishnaprasad discloses wherein the motion data is indicative of a translation and/or a rotation of the device from the first time to the second time (p. 2, section 0025-p. 3, section 0027; p. 3, section 0029; p. 4, section 0041-p. 5, section 0042; p. 5, section 0044; sensors track rotation and translation of a user’s head wearing a display device during a span of time, which is used to transform the image from a first time to second time accordingly).

As to claim 23, Melkote Krishnaprasad discloses wherein transforming the image of the scene based on the movement of the device includes performing a homographic transformation of the image of the scene based on the motion of the device (p. 3, section 0029; p. 8, section 0075; p. 9, sections 0082-0085; based on movement of the head and associated device, motion of objects in the scene is extrapolated and the associated data is used to transform an existing frame to a new frame using warping; the warping is performed via homographic reprojection of vertices in the image of the scene).

As to claim 24, Melkote Krishnaprasad discloses wherein generating the extrapolated image includes determining, for various pixel locations, respective transformed pixel locations using a transformation matrix based on the motion of the device (p. 3, section 0029; p. 8, section 0075; p. 9, sections 0082-0085; based on movement of the head and associated device, motion of objects in the scene is extrapolated and the associated data is used to transform an existing frame to a new frame using warping; the warping is performed via homographic reprojection of vertices in the image of the scene; while not explicitly stated in the reference, homographic reprojection is inherently a matrix operation, deriving a matrix to transform coordinates). 

As to claim 28, Melkote Krishnaprasad discloses wherein the first area includes a gaze point of a user (p. 5, section 0043; p. 8, section 0069; the ROI at the single depth approximation is centered at the user’s gaze point).

As to claim 29, Melkote Krishnaprasad discloses wherein the first area is centered at the gaze point of the user (p. 5, section 0043; p. 8, section 0069; the ROI at the single depth approximation is centered at the user’s gaze point).

As to claim 30, Liang discloses wherein the second area surrounds the first area (fig. 17; p. 9, sections 0146-0147; the second area of varying blurred depths surrounds the first single focus depth area). Motivation for the combination is given in the rejection to claim 19.

As to claim 33, see the rejection to claim 19. 

As to claim 34, see the rejection to claim 28. 

As to claim 35, see the rejection to claim 30.

As to claim 38, see the rejection to claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Melkote Krishnaprasad in view of Liang and further in view of Margolis (U.S. Publication 2017/0213388). 

As to claim 22, Melkote Krishnaprasad does not disclose, but Margolis does disclose wherein the motion data is based on a predicted motion of the device from the first time to the second time (p. 2, sections 0020-0021; a pose associated with motion of the device is predicted between frame times and a transform of the previous frame is used to render the current frame). The motivation for this is that a frame rate can be higher than a rate at which new images are rendered (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Melkote Krishnaprasad and Liang to have motion data be based on a predicted motion of the device from the first time to the second time in order to have a frame rate higher than a rate at which new images are rendered as taught by Margolis. 

Claims 25, 26, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Melkote Krishnaprasad in view of Liang and further in view of Xue (U.S. Publication 2020/0098186). 

As to claim 25, Melkote Krishnaprasad does not disclose, but Xue discloses wherein a respective transformed pixel location is determined by applying the transformation matrix to a vector including the pixel location and a depth (p. 6, sections 0069-0070; p. 7, section 0077; in at least the ATW with depth embodiment, an x/y pixel location and z depth value are coordinates, reading on a vector, transformed by a matrix from a previous frame to a current frame). The motivation for this is to match a perspective of another image. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Melkote Krishnaprasad and Liang to apply the transformation matrix to a vector including the pixel location and a depth in order to match a perspective of another image as taught by Xue. 

As to claim 26, Liang discloses wherein the depth is constant in the first area and variable in the second area (fig. 17; p. 9, sections 0146-0147; the second area of varying blurred depths surrounds the first single focus depth area). Motivation for the combination is similar to that given in the rejection to claim 19.

As to claim 31, Melkote Krishnaprasad discloses wherein the first area of the extrapolated image is based on a planar homographic transform of the image of the scene (p. 7-8, section 0067-0068; after receiving the motion data, portions of the image are mapped/transformed to the image plane by homography). Melkote Krishnaprasad does not disclose, but Liang does disclose a second area of the image in addition to the first area of the image, as noted in the rejection to claim 19, with motivation to combine also given in the rejection to claim 19. Neither Melkote Krishnaprasad nor Liang discloses, but Xue does disclose the second area of the extrapolated image (fig. 6; an image is extrapolated based on motion) is based on a per-pixel homographic transform of the image of the scene (p. 6, sections 0069-0070; p. 7, section 0077; when depth varies by a z coordinate, the homographic transform is based on x, y, z; if no variation exists, it is based on x, y, 1, operating within the x/y plane). Motivation for the addition of the transformation in Xue to the combination is given in the rejection to claim 25.

As to claim 36, see the rejection to claim 31. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Melkote Krishnaprasad in view of Liang and further in view of Samec (U.S. Publication 2017/0237974). 

As to claim 27, Melkote Krishnaprasad does not disclose, but Samec does disclose wherein the depth is independent of the pixel location in the first area and dependent on the pixel location in the second area (p. 13, section 0107; p. 14, section 0111; p. 15, section 0121; in a frame made up of pixels, a focus area is set and various objects are added to it such that depth is constant in this area, and would not be based on location; for other objects, 3D locations, which would include an x, y location and associated z/depth variable, of the objects are used). The motivation for keeping a constant pixel-independent depth in the first area is to decrease distractions. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Melkote Krishnaprasad and Liang to have the depth be independent of the pixel location in the first area and dependent on the pixel location in the second area in order to decrease distractions as taught by Samec.

Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Melkote Krishnaprasad in view of Liang and Xue and further in view of Solh (U.S. Patent 9,894,298).
 
As to claim 32, Melkote Krishnaprasad discloses an extrapolated image, as noted in the rejection to claim 19. Further, Liang discloses an image including a transition area between the first area and the second area (fig. 17; p. 6, section 0103; p. 9, sections 0146-0147; the second area of varying blurred depths surrounds the first focus depth area; as shown in fig. 17, a smooth transition exists between areas) with motivation for the combination given in the rejection to claim 19. The combination of references above does not disclose, but Solh does disclose wherein a transition area is based on a blending of a planar homographic transform and a per-pixel homographic transform (col. 10, line 30-col. 11, line 11; col. 13, lines 33-48; in areas transitioning from foreground to background, a blend between foreground and background planar transforms is performed on a per-pixel transform basis depending on which best matches).  The motivation for this is to reduce error. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Melkote Krishnaprasad, Liang, and Xue to use a transition area based on a blending of a planar homographic transform and a per-pixel homographic transform in order to reduce error as taught by Solh.

As to claim 37, see the rejection to claim 32. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612